Citation Nr: 1111315	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-26 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  

The Veteran contends that he has bilateral hearing loss and tinnitus manifested by difficulty hearing and constant ringing in his ears.  The Veteran stated that both conditions began during service following exposure to constant artillery fire while performing his duties as a duty soldier and as a laundry and bath specialist.  The Veteran stated that he has experienced such symptoms following his military service through the present time.

The Veteran's service treatment records show no complaints, diagnosis, or treatment for hearing loss or tinnitus.  An audiogram prior to enlistment appears to show some degree of hearing loss in the right ear at 4000 Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).
On his separation examination, the Veteran responded affirmatively to having ear, nose or throat trouble but denied having hearing loss.

The Veteran's DD Form 214 indicates that his military occupational specialty was a laundry and bath specialist and his last duty assignment and major command was the 483rd Field Service Company.  He did not receive any medals indicative of combat.  He did obtained sharpshooter badges for M-14 and M-16 rifles.  On his June 2006 claims form, the Veteran indicated that he has had bilateral hearing loss and tinnitus since April 1967.  The evidence of record indicates the Veteran worked as a mason since 1966.

The Veteran's post-service VA treatment records indicate that in March 2005, an annual physical was performed.  At that time, it was noted that the Veteran reported hearing loss but denied tinnitus.  In April 2005, the Veteran underwent an audiological evaluation.  On that occasion, he complained of longstanding bilateral tinnitus and difficulty hearing at work and at home.  A puretone evaluation was conducted, however the results have not been associated with the claims file.  This treatment record indicates that the image could be viewed through Vista imaging.  As such, the results of the audiometric testing should be associated with the claims file upon remand.  

The April 2005 audiologist noted that Veteran had normal to severe sensorineural hearing loss in the right ear and normal to profound sensorineural hearing loss in the left ear.  The Veteran's speech recognition scores were 80 percent in the right ear and 92 percent in the left ear.  The Board notes that the aforementioned speech recognition scores suggest that the Veteran may have a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2010).  

Based on the facts as stated above, it appears that the Veteran may have been exposed to significant noise during his military service, and that he may have had hearing loss in the right ear prior to service.  Accordingly, he should be afforded a VA audiology examination to obtain an opinion as to whether the current hearing loss and tinnitus are related to the Veteran's service.  See 38  U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA audiological or ear clinic treatment records dating since July 2007 from the Hudson Valley VA Healthcare System.  In addition, obtain the report of the April 2005 audiometric testing results through Vista imaging (as noted on the April 5, 2005 outpatient treatment note) or other appropriate source.  

2. Following the development requested above, schedule the Veteran for a VA audiology examination to determine the nature and extent of any hearing loss and tinnitus, and to obtain an opinion as to whether such disorders are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, to specifically include audiometric testing, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent probability or greater) that any current hearing loss in either ear and tinnitus arose during service or are otherwise related to any incident of service, including noise exposure therein.  The examiner should also indicate whether a 1964 audiogram in the service treatment records indicates that the Veteran had hearing loss in the right ear prior to his 1966 service, and if so, whether such disorder was permanently worsened beyond normal progress during service.  A rationale for all opinions expressed should be provided.

3. After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


